— In an action to foreclose a tax lien, plaintiff appeals from an order of the County Court of Suffolk County, dated January 11, 1960, which inter alia, vacates and sets aside the judgment of foreclosure and sale of a tax lien certificate, unconditionally opens the default of defendant Lambert and grants said defendant leave to serve an answer. The supplemental record has been considered by the court on this appeal. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.